UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 0-49819 CHINA STATIONERY AND OFFICE SUPPLY INC. (Exact Name of Registrant As Specified In Its Charter) DELAWARE 33-0931599 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION) c/oNingbo Binbin Stationery Qiaotouhu Industrial Park Ninghai, Zhejiang Province 315611 P.R. China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) ISSUER 'S TELEPHONE NUMBER, INCLUDING AREA CODE:011-86-65160858 American Union Securities, Inc. Attention: China Stationery & Office Supply 100 Wall Street, 15th Floor, New York, NY 10005 Agent Contact Information Agents Telephone number: 212-232-0120 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
